Carr, Judge,
dissenting.
{¶ 20} I respectfully dissent. I would sustain appellant’s assignment of error because the injunction issued as a consequence of appellant’s contempt is overly broad and unreasonable.
{¶21} Appellant argues on appeal that the injunction was unreasonable because it prohibited him from operating any business on the property. I agree. The township complaint sought to enjoin appellant from operating a mulch business in violation of the zoning code. A mutually agreed upon injunction placed specific restraints on how appellant operated his mulch business. “Equity requires that an injunction should be narrowly tailored to prohibit only the complained of activities.” Eastwood Mall, Inc. v. Slanco (1994), 68 Ohio St.3d 221, 224, 626 N.E.2d 59. The terms of the injunction were properly narrowly tailored to address appellee’s concerns, and appellant had notice of what activities were proscribed. He admitted that he had violated the terms of the injunction and does not contest that he is guilty of contempt. However, the trial court imposed an injunction to remedy his contemptuous behavior beyond the scope of the original injunction that far exceeded the restraints placed on appellant’s mulch business.
{¶ 22} I agree with the majority that the court has both statutory and inherent authority to punish parties for disobedience of court orders. Malson v. Berger, 9th Dist. No. 22800, 2005-Ohio-6987, 2005 WL 3556411, at ¶ 7, citing Zakany v. Zakany (1984), 9 Ohio St.3d 192, 194, 9 OBR 505, 459 N.E.2d 870. I do not agree, however, with the majority’s assertion that a trial court has broad *295discretion to determine the punishment for contempt under all circumstances. That broad discretion has been recognized in cases of direct contempt. See, e.g., State v. Local Union 5760, United Steelworkers of Am. (1961), 172 Ohio St. 75,15 O.O.2d 133, 173 N.E.2d 331, at paragraph four of the syllabus; State v. Dean, 2d Dist. Nos.2006CA61, 2006CA63, 2007-Ohio-1031, 2007 WL 706799, at ¶ 14; Trial Handbook for Ohio Law, Punishment, Section 5:7 (“Except in the case of direct contempt of court which is punishable within the discretion of the court, con-tempts are punishable as prescribed by statute”). In fact, one of the two cases cited by the majority for the proposition that the trial court has broad discretion to fashion punishments for contempt involves direct contempt of court. State v. Kilbane (1980), 61 Ohio St.2d 201, 15 O.O.3d 221, 400 N.E.2d 386. Although appellate courts have expanded the holding in Local Union 5760 to situations of indirect contempt, they do so -without any analytical nexus. See, e.g., Byron v. Byron, 10th Dist. No. 03AP-819, 2004-Ohio-2143, 2004 WL 894600, at ¶ 14; Olmsted Twp. v. Riolo (1988), 49 Ohio App.3d 114, 116-117, 550 N.E.2d 507; Moraine v. Steger Motors, Inc. (1996), 111 Ohio App.3d 265, 269, 675 N.E.2d 1345. The other case, State ex rel. Anderson v. Indus. Comm. (1984), 9 Ohio St.3d 170, 9 OBR 456, 459 N.E.2d 548, is distinguishable, as it involves a second writ of mandamus and motion for contempt stemming from the Industrial Commission’s alleged failure to comply with the order arising out of the initial writ of mandamus. In that case, the high court, without any citation to authority, expressly stated that the “court of appeals * * * has wide discretion to determine the punishment for contempt of its own orders.” Id. at 172. Given the unique circumstances present in Anderson, I would not extend this broad stroke of authority to determine punishment for cases of indirect contempt before the trial court.
{¶ 23} Although the majority also quotes Cincinnati v. Cincinnati Dist. Council 51 (1973), 35 Ohio St.2d 197, 207, 64 O.O.2d 129, 299 N.E.2d 686, in support of its assertion that the trial court is not limited to the imposition of statutory penalties upon a finding of contempt, the statement constitutes dicta by the Ohio Supreme Court. The issue of whether a trial court may impose penalties in excess of the statutory penalties was not properly before the high court for consideration because that court determined that the fine imposed was within the limits of R.C. 2705.05. Id. The Ohio Supreme Court continued, in dicta, “It is, however, highly doubtful that the General Assembly may properly limit the power of court to punish for contempt.” (Emphasis added.) Id. The high court’s following statement that “the power to punish for contempt has traditionally been regarded as inherent in the courts and not subject to legislative control” is derived from its prior holding in Local Union 5760, which concerned direct contempt. Cincinnati Dist. Council 51, 35 Ohio St.2d at 207.
*296{¶ 24} The distinction between direct and indirect contempt is significant. See Baldwin’s Ohio Practice Criminal Law (2010), Section 62.15. While it is well established that a court has broad discretion to craft a punishment commensurate with a contemnor’s conduct in cases of direct contempt, the legislature has properly established limits on the punishments that may be imposed in cases of indirect contempt.
Contempts are not governed by common law, but by the state constitution and statutes. If a court derives its powers from a constitution, the court’s power to punish for contempt cannot be taken away by the legislature. Thus, the power to punish for contempt is inherent to the courts, and it goes beyond the power given to judges by statute.
The circumstance that the court has inherent power to punish contempt does not mean the legislature is powerless to enact statutes regulating contempt procedures or punishment. The legislature may establish alternative procedures and penalties that do not unduly restrict or abrogate the courts’ contempt powers. The legislature may set forth or limit by statute sanctions to be used by the courts in punishing contempt, but it may not eliminate the ability of circuit courts to apply the inherent power of civil or criminal contempt. It may impose reasonable limits on the contempt-punishing powers of even those courts created by the state’s constitution. Thus, it is generally recognized that the legislature may regulate the practice in contempt proceedings. Any legislative enactment that purports to do away with the inherent power of contempt directly affects the separate and distinct function of the judicial branch and violates the separation of powers.
17 Am.Jur.2d Contempt, Section 30. This is in line with Ohio Supreme Court precedent that states that “[t]he accepted doctrine is that statutes pertaining to contempt of court merely regulate the power of the court to punish for contempt, instead of creating the power.” State ex rel. Turner v. Albin (1928), 118 Ohio St. 527, 531, 161 N.E. 792.
{¶ 25} The majority further does not discuss whether the contempt in this case is civil or criminal. The difference between the two depends on the character and purpose of the sanctions and has been discussed in numerous prior opinions. See, e.g., Brown v. Executive 200, Inc. (1980), 64 Ohio St.2d 250, 253-254, 18 O.O.3d 446, 416 N.E.2d 610; Boston Hts. v. Cerny, 9th Dist. No. 23331, 2007-Ohio-2886, 2007 WL 1695121, at ¶ 19-20. It is clear that while the sanctions imposed benefit appellee, they are not coercive so as to compel appellant’s compliance but rather serve to punish appellant for his repeated disobedience. Whether the contempt here though is civil or criminal or both ultimately becomes irrelevant as the never-ending restriction on appellant’s use of the property for any and all types of business is overly broad in that it is more than merely coercive and not narrowly tailored to effectuate the purpose of the injunction.
*297{¶ 26} Unlike the situation in Cemy, appellant here had no notice that the trial court might restrict his ability to operate any business on the property. The injunction addressed only the operation of a mulch business. The township’s motion to show cause requested only the imposition of the following penalties for contempt: that appellant be enjoined from further violations of the zoning resolution, that the township be authorized to enter upon the premises to bring the property into compliance with the zoning resolution, that the township be authorized to assess the cost of its compliance measures as a lien upon the premises, that appellant be fined and imprisoned, and that appellant pay the attorney fees and expenses incurred by the township’s prosecution of the matter. The trial court’s July 22, 2008 scheduling order notified appellant that he was “facing possible sanctions, including a fine, possible jail time, and an assessment of clean up costs in the event [he has] not completed the task by the [contempt] hearing date.” Moreover, the township, after negotiations with appellant, proposed an order whereby appellant would be found in contempt and be subject to coercive, or last-chance-type, penalties. Only after appellee asserted that it was unable to reach a settlement with appellant did it propose, in apparent frustration, that the trial court proscribe all business activity on the property. Although frustration by the township and the court is understandable after numerous years of attempted resolution of the zoning violations and appellant’s admitted contempt, the final order punishing appellant for his contempt far exceeds the scope and purpose of the injunction underlying this matter. Because appellant has admitted that he is guilty of contempt, sanctions are obviously in order, but as appellant asserts, the penalty here is simply overly broad. Accordingly, I would reverse and remand with instructions to impose contempt sanctions commensurate with the scope and purpose of the underlying injunction.